Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in reply to 01/08/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS PLEASE AMEND AS FOLLOW:
Claims 48, 49 and 50 are renumbered. They are now claim 46, 47 and 48.
AMENDMENTS TO THE CLAIMS The following listing of claims will replace all prior versions and listings of claims in the Application.  
LISTING OF CLAIMS:  
1-30. (Canceled).  
31. 	(New) A method for facilitating in-flight services through an on-board computer system of an airplane that communicates with one or more passenger-provided devices and with one or more attendant devices, wherein passenger-provided devices on a flight are provided by passengers on that flight, the method being implemented on the on-board computer system that includes one or more physical processors, the method comprising: 
receiving, by the on-board computer system, a request from a passenger-provided device, wherein the request comprises a seat location and a service associated with the request; 
providing, by the on-board computer system, the request to the one or more attendant devices;
receiving, by the on-board computer system, acknowledgement information from a first attendant device of the one or more attendant devices, wherein the acknowledgement information comprises an indication that the service associated with the request is in progress or complete.  
32. 	(New) The method of claim 31, the method further comprising: providing, by the on-board computer system to the one or more attendant devices, passenger information relating to the passenger associated with the passenger-provided device and service information indicating one or more services that may be provided to the passenger.  
33. 	(New) The method of claim 32, wherein the passenger information comprises one or more of history information, preference information, or status information associated with the passenger.  
34. (New) The method of claim 31, the method further comprising: providing, by the on-board computer system, the acknowledgement information to the passenger-provided device.  
35. 	(New) The method of claim 31, the method further comprising: receiving, by the on-board computer system from a second attendant device of the one or more attendant devices, an indication that the service associated with the request is in progress or complete; and providing, by the on-board computer system to the first attendant device, the indication that the service is in progress or complete.  
36. 	(New) The method of claim 31, the method further comprising: receiving, by the on-board computer system from the passenger-provided device, an indication that the service associated with the request is complete; and providing, by the on-board computer system to the first attendant device, the indication that the service is complete.  
37. 	(New) The method of claim 33, wherein the status information indicates at least one of a seat class status or a frequent flyer status for the passenger.  
38. 	(New) The method of claim 33, wherein the history information is based on one or more of the passenger's previous requests during one or more previous flights taken by the passenger.  
39. 	(New) The method of claim 33, wherein the preference information indicates at least one of a content item that the passenger may like or dislike, or an accommodation that the passenger may like or dislike.  
40. 	(New) An in-flight system for facilitating in-flight services through an on-board computer system of an airplane that communicates with one or more passenger-provided devices and with one or more attendant devices, wherein passenger-provided devices on a flight are provided by passengers on that flight, the system comprising: 
an on-board computer system comprising one or more physical processors programmed with one or more computer-executable instructions that, when executed by the one or more physical processors, cause the on-board computer system to: 
receive a request from a passenger-provided device, wherein the request comprises a seat location and a service associated with the request; 
provide the request to the one or more attendant devices; 
receive acknowledgement information from a first attendant device of the one or more attendant devices, wherein the acknowledgement information comprises an indication that the service associated with the request is in progress or complete.  
41. 	(New) The system of claim 40, wherein the on-board computer system is further programmed to: provide to the one or more attendant devices passenger information relating to the passenger associated with the request and service information indicating one or more services that may be provided to the passenger.  
42. 	(New) The system of claim 41, wherein the passenger information comprises one or more of history information, preference information, or status information associated with the passenger.  
43. 	(New) The system of claim 40, wherein the on-board computer system is further programmed to: provide the acknowledgement information to the passenger-provided device.  
44. 	(New) The system of claim 40, wherein the on-board computer system is further programmed to: receive from a second attendant device of the one or more attendant devices an indication that the service associated with the request is complete; and provide to the first attendant device the indication that the service is complete.  
45. 	(New) The system of claim 40, wherein the on-board computer system is further programmed to: receive from the passenger-provided device an indication that the service associated with the request is complete; and provide to the first attendant device the indication that the service is complete.  
[
[
[

Allowed Claims
Claims 31-48 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Harlev et al., US 20100299207 A1, does not disclose the details of a method/system that is “ … being implemented on the on-board computer system that includes one or more physical processors, the method comprising: receiving, by the on-board computer system, a request from a passenger-provided device, wherein the request comprises a seat location and a service associated with the request; providing, by the on-board computer system, the request to the one or more attendant devices; receiving, by the on-board computer system, acknowledgement information from a first attendant device of the one or more attendant devices, wherein the acknowledgement information comprises an indication that the service associated with the request is in progress or complete., including different combination of features recited in the claims as filed by applicants on 09/15/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSIONS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        April 30, 2021